The plaintiff sought divorce from the defendant, his wife, upon the grounds of cruelty and abandonment. A trial upon the merits in the superior court resulted in findings and decree awarding him relief as prayed for, from which the defendant has appealed to this court.
There is nothing here involved other than questions of fact, as to which the evidence is in conflict. There are no children of the parties to be cared for, nor is there any property interest to be disposed; the plaintiff having voluntarily conveyed to the defendant their home, of the value of about $3,000, that being their only property of substantial value apart from personal effects. A careful reading of the evidence has convinced us that we would not be warranted in disturbing the disposition made of the case by the superior court. We do not think the case calls for further discussion.
The decree is affirmed.
MACKINTOSH, C.J., TOLMAN, BRIDGES, and ASKREN, JJ., concur.
 *Page 1